DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 1-4, 9, 10, 36, 41, 57, 58, and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo, Vivien, Cathie Ventalon, Vincent De Sars, Jonathan Bradley, and Valentina Emiliani. "Spatially selective holographic photoactivation and functional fluorescence imaging in freely behaving mice with a fiberscope." Neuron 84, no. 6 (2014): 1157-1169 (hereinafter “Szabo”) in view of Ma, Hongtao, Samuel Harris, Redi Rahmani, Clay O. Lacefield, Mingrui Zhao, Andy G. Daniel, Zhiping Zhou, Randy M. Bruno, Jason Berwick, and Theodore H. Schwartz. "Wide-field in vivo neocortical calcium dye imaging using a convection-enhanced loading technique combined with simultaneous multiwavelength imaging of voltage-sensitive dyes and hemodynamic signals." Neurophotonics 1, no. 1 (2014): 015003 (hereinafter “Ma”) and Guo, Qingchun, Jingfeng Zhou, Qiru Feng, Rui Lin, Hui Gong, Qingming Luo, Shaoqun Zeng, Minmin Luo, and Ling Fu. "Multi-channel fiber photometry for population neuronal activity recording." Biomedical optics express 6, no. 10 (2015): 3919-3931 (hereinafter “Guo”).
Regarding claim 1: Szabo teaches a method comprising: a) illuminating one or more regions of a target tissue with a light stimulus comprising light pulses of a plurality of wavelengths (figure 1 and all associated description; Results, paragraph 1), wherein: each of the one or more regionsis labeled with one or more cellular activity-dependent fluorescent moieties (figure 2, Photoactivation and Imaging in Freely Behaving Mice); and the light pulses comprise: i) a first set of light pulses at a first wavelength (figure 3); and ii) a second set light pulses at one or more wavelengths, wherein each of the one or more wavelengths are different from the first wavelength and are at an excitation wavelength of the one or more neural activity-dependent fluorescent moieties (figure 3). 

Ma, in the same field of endeavor, teaches interleaving multiple pulses of different wavelengths (figure 6).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to interleave the light pulses of Szabo as taught by Ma in order to avoid any unwanted crosstalk between channels.
Further regarding claim 1: Szabo teaches that the use of multimode fibers for directing light stimulus to and collecting fluorescence from the imaged regions looks extremely promising for in-depth patterned photostimulation, Szabo does not explicitly describe the use of multimode fibers.
Guo, in the same field of endeavor, teaches the use of multimode fibers to direct the light stimulus to, and collect the fluorescence from, each of the one or more regions (optical setup).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo and Ma by implementing the imaging setup using multimode fibers as taught by Guo in view of the teachings of Szabo that this approach is extremely promising for in-depth patterned photostimulation.
Finally, regarding claim 1: Szabo further teaches b) recording, by an image detector, onto independent frames for each light pulse, an image of a terminal cross-section of the multimode optical fiber from each of the one or more regions, wherein a cross-sectional average of the fluorescence generated in response to the second set of light pulses is representative of an aggregate neural activity of each of the one or more regions (supplemental section Photoactivation and imaging protocols; supplemental section In vivo optical setup (Figure 1 A)); and c) analyzing the recorded image, to generate an output comprising a measure of the aggregate neural activity in each of the one or more regions (figure 3, figure S3, Post-hoc analysis).

Regarding claim 3: Szabo, Ma and Guo teach the method according to claim 1 wherein each of the one or more regions comprises one or more collections of a plurality of neurons, or a subcellular portion thereof labeled with one or more cellular activity- dependent fluorescent moieties and the one or more collections comprise one or more functionally-defined collections of a plurality of neurons (Szabo - Summary, figure 2 - multiple neurons are imaged).
Regarding claim 4: Szabo, Ma, and Guo teach the method according to claim 1. Ma further teaches a first collection of the plurality of neurons, each neuron of the first collection comprising a first cellular activity-dependent fluorescent moiety (figure 1 and all associated description; section 2.2, figure 5); and a second collection of the plurality of neurons, each neuron of the second collection comprising a second cellular activity-dependent fluorescent moiety (figure 1 and all associated description; section 2.2, figure 5) and wherein the second set of light pulses comprise: a third set of light pulses at a second wavelength, different from the first wavelength, wherein the second wavelength is at an excitation wavelength of the first cellular activity-dependent fluorescent moiety (figure 5 teaches simultaneous imaging of calcium and VSD at two different wavelengths).
Further regarding claim 4: Szabo teaches recording images of the terminal cross-section of the multimode optical fiber from each of the one or more regions (supplemental section Photoactivation and imaging protocols; supplemental section In vivo optical setup (Figure 1 A)). It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to record the fluorescence generated by the third and fourth pulses in the same manner as described above in order to consistently record all acquired data. The combination of Szabo, Ma, and Guo would therefore teach wherein a cross-sectional average of the fluorescence generated in response to the third set of light pulses in the first image is representative of an 
Regarding claim 9: Szabo, Ma, and Guo teach the method according to claim 1, wherein the analyzing comprises: 1) demarcating the cross-section of the multimode optical fiber from each of the one or more regions in the recorded image (Szabo - In vivo optical setup - each fiber core transmits one pixel of the resultant images); and 2) calculating an average of the fluorescence across each of the cross-sections (Szabo - Supplemental - Post-hoc analysis).
Regarding claim 10: Szabo, Ma, and Guo teach the method according to claim 1, wherein the analyzing comprises 3) calculating a normalized change in the fluorescence over a baseline fluorescence for the cross-section of the multimode optical fiber in the recorded image (Szabo - Supplemental - Post-hoc analysis).
Regarding claim 36: Szabo, Ma, and Guo teach the method according to claim 1, wherein the one or more cellular activity-dependent fluorescent moieties comprise a calcium-and/or a voltage-sensitive indicator dye (Ma - Abstract, section 2.2).
Regarding claim 41: Szabo, Ma, and Guo teach the method according to claim 1, wherein the image detector is a charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) camera (Szabo - In Vivo Optical Setup).
Regarding claim 57: Szabo, Ma, and Guo teach the method according to claim 1, wherein the fluorescence emitted from each of the one or more regions is split using an image splitter to form and record a separate image for the fluorescence emitted by each of the one or more neural activity-dependent fluorescent moieties (Szabo - figure 1 - beamsplitter, "one or more" can mean only one).

Regarding claim 69: Szabo, Ma, and Guo teach the method according to claim 1, wherein light pulses in the first set are pulsed at a first frequency less than a second frequency at which light pulses of the second set are pulsed (Ma – figure 6).
Claims 13-14 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szabo, Ma, and Guo as applied to claims 1 and 10 above, and further in view of Bootman, Martin D., Katja Rietdorf, Tony Collins, Simon Walker, and Michael Sanderson. "Ca2+-sensitive fluorescent dyes and intracellular Ca2+ imaging." Cold Spring Harbor Protocols 2013, no. 2 (2013): pdb-top066050 (hereinafter “Bootman”).
Regarding claim 13: Szabo, Ma, and Guo teach the method according to claim 1 but are silent on the wavelength being an isosbestic point of a cellular activity- dependent fluorescent moiety. 
Bootman, in the same field of endeavor, teaches the use of a wavelength at an isosbestic point of a cellular activity- dependent fluorescent moiety in order to measure additional ion levels (pg. 85, paragraph 1).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo, Ma, and Guo by including the use of a wavelength at an isosbestic point of a cellular activity- dependent fluorescent moiety in order to measure additional ion levels as taught by Bootman. 
Regarding claim 14: Szabo, Ma, and Guo teach the method according to claim 10 but are silent on wherein the analyzing comprises 4) subtracting an average of the cellular activity-independent fluorescence across a cross-section from an average of the cellular activity-dependent fluorescence across the cross-section, to obtain a motion- corrected measure of the aggregate cellular activity.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Szabo, Ma, and Guo by subtracting auto fluorescence as taught by Bootman in order to obtain an accurate measurement. 
Regarding claim 60: Szabo, Ma, Guo and Bootman teach the method according to claim 13 wherein the isosbestic point being between 405 nm to 420 nm (Szabo – Summary, the isosbestic point of gcamp5 is between 405nm to 420nm as evidenced by Doric Lenses [www.doriclenses.com/life-sciences/integrated-fluorescence-mini-cubes/1098-5-ports-gcamp-isosbestic-and-functional-excitations-and-opsin-activation.html#:~:text=The%20GCaMP%20isosbestic%20point%20is%20excited%20by%20400%2D410%20nm,with%20580%2D650%20nm%20light, retrieved 01/16/2021]).
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma and Morales-Delgado as applied to claim 2 above, and further in view of Mahalati, Reza Nasiri, Ruo Yu Gu, and Joseph M. Kahn. "Resolution limits for imaging through multi-mode fiber." Optics express 21, no. 2 (2013): 1656-1668 (hereinafter “Mahalati”) and Flusberg, Benjamin A., Eric D. Cocker, Wibool Piyawattanametha, Juergen C. Jung, Eunice LM Cheung, and Mark J. Schnitzer. "Fiber-optic fluorescence imaging." Nature methods 2, no. 12 (2005): 941-950 (hereinafter “Flusberg”).
Regarding claim 59: Ma and Morales-Delgado teach the method of claim 2 but do not teach that the multimode fiber has a diameter of 400 um. 

Flusberg teaches that multimode fiber diameters typically range from 50um to several millimeters (Optical Fiber, paragraph 2; Box 1). 
In the absence of any evidence of criticality of unexpected result, it would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Ma and Morales-Delgado by selecting the optimal fiber diameter, within the commonly known range of diameters encompassing 400um taught by Flusberg, in order to achieve the desired resolution in view of the teachings of Mahalati that diameter is a results-effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claim 70 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejections under 35 U.S.C. §112(b) are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to prior art rejections of claim 1 and dependents, filed 05/25/2021, have been fully considered but are moot in view of the updated grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793